Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-10, 12-14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000291446 to Osako.
	(a) Regarding claim 1: 
Osako discloses a system for cooling (see abstract) a load coupling (coupling shaft 3) coupled to a gas turbine (see abstract) and disposed within an exhaust housing (see annotated Fig 1 below), the system comprising: 
a shroud (see annotated Fig 1 below) configured to be mounted about the load coupling (Fig 1), 
the shroud defining an inlet passage between the shroud and the load coupling (gap between shroud and coupling shaft 3, Fig 1) and an outlet passage (gap between shroud and exhaust housing, Fig 1) between the exhaust housing and the shroud (Fig 1); and 
a set of blades (blades of fan 8, Fig 1) configured to couple to the load coupling (Fig 1), 
the set of blades angled to draw air into the inlet passage as the set of blades rotate with the load coupling (rotation of blades of fan 8 generates air flow through inlet passage, see abstract; said blades must be angled as claimed in order to generate said air flow).

    PNG
    media_image1.png
    378
    695
    media_image1.png
    Greyscale

(b) Regarding claim 2: 
(i) Osako further discloses: 
wherein the exhaust housing defines a tunnel radially spaced from the shroud (portion radially inward of exhaust shroud, Fig 1), and 
the inlet passage and the outlet passage fluidly couple together around a forward end of the shroud within the tunnel (air flows from inlet passage into outlet passage at forward end of the tunnel, Fig 1), 
wherein the air flows in a forward direction in the inlet passage and a rearward direction in the outlet passage (Fig 1).
(c) Regarding claim 3: 
(i) Osako further discloses wherein the tunnel and the load coupling define a radial opening at the forward end of the load coupling (see annotated Fig 1 above) through which a gas from an upstream source enters and mixes with the air in the inlet and outlet passages (gas seen flowing in downstream direction in Fig 1 which would enter the radial opening and mix with the air flow within the inlet and outlet passages).
(d) Regarding claim 7: 
(i) Osako further discloses a shroud mount (mounting of insulating material 4 and structures to which it is attached, Fig 1) configured to mount the shroud in the exhaust housing in a spaced manner about the load coupling (reasonably disclosed in Fig 1).
(e) Regarding claim 9: 
(i) Osako further discloses wherein each blade is individually coupled to the load coupling (reasonably disclosed in Fig 1).
(f) Regarding claim 10: 
(i) Osako further discloses wherein the exhaust housing defines a tunnel radially spaced from the shroud (Fig 1), the tunnel including a cylindrical inner surface (radially inner surface of exhaust housing facing the shroud, Fig 1); and wherein the shroud and the cylindrical inner surface of the tunnel define the outlet passage (Fig 1; see also annotated Fig 1 above).
(g) Regarding claim 12: 
(i) Osako further discloses a gas turbine system (see abstract), comprising: 
a gas turbine (see abstract) including a rotor shaft (coupling shaft 3, Fig 1) and an exhaust housing (see annotated Fig 1 below); 
a load coupling (rear end of coupling shaft 3, Fig 1) coupled to a rear end of the rotor shaft of the gas turbine and extending through the exhaust housing of the gas turbine (Fig 1); and 
a system for cooling the load coupling (see abstract), the system including: 
a shroud (see annotated Fig 1 below) configured to be mounted about the load coupling (Fig 1), 
the shroud defining an inlet passage between the shroud and the load coupling (gap between shroud and coupling shaft 3, Fig 1) and an outlet passage (gap between shroud and exhaust housing, Fig 1) between the exhaust housing and the shroud (Fig 1); and 
a set of blades (blades of fan 8, Fig 1) configured to couple to the load coupling (Fig 1), 
the set of blades angled to draw air into the inlet passage as the set of blades rotate with the load coupling (rotation of blades of fan 8 generates air flow through inlet passage, see abstract; said blades must be angled as claimed in order to generate said air flow).

    PNG
    media_image1.png
    378
    695
    media_image1.png
    Greyscale

(h) Regarding claim 13: 
(i) Osako further discloses: 
wherein the exhaust housing defines a tunnel (portion radially inward of exhaust shroud, Fig 1) radially spaced from the shroud (Fig 1), and 
the inlet passage and the outlet passage fluidly couple together around a forward end of the shroud within the tunnel (air flows from inlet passage into outlet passage at forward end of the tunnel, Fig 1), 
wherein the air flows in a forward direction in the inlet passage and a rearward direction in the outlet passage .
(i) Regarding claim 14: 
(i) Osako further discloses wherein the tunnel and the load coupling define a radial opening (see annotated Fig 1 above) at the forward end of the load coupling through which a gas from an upstream source enters and mixes with the air in the inlet and outlet passages (gas seen flowing in downstream direction in Fig 1 which would enter the radial opening and mix with the air flow within the inlet and outlet passages).
(j) Regarding claim 18: 
(i) Osako further discloses a shroud mount (mounting of insulating material 4 and structures to which it is attached, Fig 1) configured to mount the shroud in the exhaust housing in a spaced manner about the load coupling (reasonably disclosed in Fig 1).
(k) Regarding claim 20: 
(i) Osako further discloses wherein each blade is individually coupled to the load coupling (reasonably disclosed in Fig 1), wherein each blade includes a positioning element (interface between each blade and coupling shaft 3, Fig 1) configured to hold a position of the blade relative to at least the load coupling (Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 11, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000291446 to Osako.
(a) Regarding claims 4 & 15: 
(i) Osako discloses all of the limitations of claims 4 & 15 except for the shroud having a frusto-conical body with at least one of a forward end and a rear end of the frusto-conical body having an outwardly flared surface. After thorough review of the Applicant’s disclosure it appears that Applicant has not established any criticality, synergy, or unexpected results relating to such a frost-conical body shape. Further, the shroud of Osako would be equally functional as one having the claimed frusto-conical body shape. 
(ii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shroud as disclosed by Osako to have a frusto-conical body shape as claimed as an obvious matter of design choice. In further support of the legal conclusion of obviousness it is noted that a mere change in shape that does not change the function of a device is a matter of design choice (see mPEP 2144.04).  
(b) Regarding claim 11: 
(i) Osako discloses all of the limitations of claim 11 except wherein each blade in the set of blades extends to a larger radial distance at a forward end thereof than at a rearward end thereof. After thorough review of the Applicant’s disclosure it appears that Applicant has not established any criticality, synergy, or unexpected results relating to such a blade shape. Further, the blades of Osako would be equally functional as blades having the claimed blade shape.
(ii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as disclosed by Osako to extend to a larger radial distance at a forward end thereof than at a rearward end thereof as claimed as an obvious matter of design choice. In further support of the legal conclusion of obviousness it is noted that a mere change in shape that does not change the function of a device is a matter of design choice (see mPEP 2144.04).

Claim(s) 5-6, 8, 16-17, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000291446 to Osako as evidenced by US 20100202888 to Miller.
(a) Regarding claims 5 & 16: 
(i) Osako does not disclose wherein the set of blades includes a blade mount including a plurality of segments, each segment including at least one blade of the set of blades.
(ii) It is well known in the art to form a blade mount including a plurality of segments, each segment including at least one blade of a set of blades, as evidenced by Miller (each blade having its own inner platform 19 and root 16 to attach to disc 14, Fig 2).
(b) Regarding claims 6 & 17: 
(i) The proposed combination further teaches wherein the blade mount is configured to couple to a shaft coupler at a rearward end of the load coupling (blades located at rearward end of coupling shaft 3, Fig 1).
(c) Regarding claims 8 & 19: 
(i) Osako does not disclose wherein the shroud includes a number of segments, the number of segments configured to collectively form the shroud in a mounted state.
(ii) It is well known in the art to form a shroud including a number of segments, the number of segments configured to collectively form the shroud in a mounted state, as evidenced by Miller (outer shrouds 21 collectively form radially outer shroud, Par 0028, Fig 2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7493769 to Jangili discloses a shaft (10) having an integral fan (30) at a downstream end (Fig 1). US 8596980 to Miller is the US Patent associated with the above aforementioned PGPub of Miller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745